PER CURIAM.
In this appeal by the plaintiff from summary final judgment in favor of both defendants, in an action for negligent failure to change the beneficiary of a life insurance policy, we find that the defendants failed to carry their burden of showing conclusively that there was no genuine issue as to any material fact. Therefore, summary final judgment in favor of the defendants is reversed, and the cause is remanded to the trial court for further proceedings. Wills v. Sears Roebuck & Company, 351 So.2d 29 (Fla.1977); Knipp v. Weinbaum, 351 So.2d 1081 (Fla.3d DCA 1977).
Reversed and remanded.